

116 HR 3888 IH: Impaired Driving Study Act of 2019
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3888IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mrs. Rodgers of Washington (for herself and Mr. McNerney) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo required the Administrator of the National Highway Traffic Safety Administration to conduct a
			 study on motor vehicle safety and impaired driving, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Impaired Driving Study Act of 2019. 2.NHTSA study on motor vehicle safety and impaired driving (a)StudyThe Administrator of the National Highway Traffic Safety Administration shall conduct a study on the ways in which the Administration can improve motor vehicle safety, as defined in section 30102 of title 49, United States Code, to address impaired driving, including alcohol, marijuana, and opioid-impaired driving.
 (b)ReportNot later than 2 years after the date of enactment of this Act, and biannually thereafter, the Secretary of Transportation, in cooperation with other Federal agencies, as appropriate, shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the following:
 (1)A description of the activities undertaken pursuant to subsection (a). (2)An update on the progress of the study pursuant to subsection (a).
 (3)The results of the study once it is completed. 